The conviction is for driving an automobile upon a public highway while intoxicated. The penalty assessed is a fine of $50.00 and confinement in the county jail for a term of five days.
The indictment appears to be in due form. The record is before us without a statement of facts or bills of exception. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial of the case.
No error having been presented, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.